DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Reference, “GB-E P10 26078” in the information disclosure statement filed August 13th, 2019 was struck out and not considered because it was unclear how it was different from EP 1026078 which is listed immediately above. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking mechanism” in claims 1, 5 – 7 and 10, which is being interpreted as a latch, hook latch, pull latch, magnetic lock, or adhesive per instant disclosure [0100]. 
“lock feature” in claims 5, 8 and 9, which is being interpreted as e.g., a bolt, cutout, hook, etc. (by etc. tab, peg or slot also read as a locking feature) per instant disclosure [0098]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the blade assembly" in line 3 of claim 10. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a blade assembly in the claim or parent claim 1. 
Claim 10 is unclear in how the locking mechanism is capable to perform two different locking effects of intended operation as recited in claim 1 of “a locking mechanism configured to couple the container platform to the blade platform to form a blending chamber” and of claim 10 “the locking mechanism including a latch configured to lock the blade shield to the blade platform “. It is unclear and vague how a single structure “locking mechanism” is capable to produce two different effects. It appears that the structure of “locking mechanism” is vague in structure scope and the particular elements of the structural configuration of the “mechanism” to produce the intended outcome as an effect as recited in claim 10 simultaneously with the effect of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleinzer (US 20110057062 A1).
Regarding claim 1, the claim makes clear via recitation of the “for” and “configured to” clause that “a container” and “foodstuffs” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Schleinzer teaches a system (10, Abstract), comprising: 
a container platform defining a container receptacle (30); 
a blade platform (12, 18) including blades (25a-d; Figs. 7, 8) configured to rotate to process the foodstuffs ([end of [0021]); and 
a locking mechanism (see [0023] – [0024]) configured to couple the container platform to the blade platform to form a blending chamber including the blades (see Figs. 3, 4) (“blending chamber” is structurally defined as including at least two elements including the blades, 25a-d and the unclaimed container, 30).
Operational issues of “subsequent to determining that the container is received by the container receptacle and prior to the rotation of the blades” is a process step and does not structural define the blades and the container receptacle, or locking mechanism in a patentable structural limitation.
Regarding claim 2, Schleinzer teaches the blade platform (12, 18) including a seal configured to engage at least one of the container receptacle or the container while the container platform is coupled to the blade platform (see end of [0023] and Figs. 3, 4). 
Regarding claim 3, as stated above, the container is not a required element of the claimed structure, however for purposed of compact prosecution it is addressed below. 
Schleinzer teaches the seal has a seal diameter that is greater than a container diameter of a rim of the container (see [0023] stating “For sealing engagement of the mixing container 30 by the attachment section 18, diametrically opposed pilot slots 19a, 19b, preferably four in number (two of which are visible in FIG. 2), are provided on the inside of the circumference of the attachment section 18; these pilot slots have a larger inside diameter than the inside of the circumference of the attachment section 18.”) (the seal defined by attachment section 18 is larger and fits onto/covers the rim of the container).
Regarding claim 4, Schleinzer teaches a recess of the seal defining the seal diameter (slots 19a, 19b define a seal diameter, see Fig. 2).
Regarding claim 5, Schleinzer teaches the locking mechanism (see [0023] – [0024]) is coupled to the blade platform (see Figs. 3, 4) and is configured to engage a lock feature (32a-c) of the container platform (30).
Regarding claim 6, as stated above, the container is not a required element of the claimed structure. 
Schleinzer teaches the locking mechanism (see [0023] – [0024]) is configured to bias the blade platform to be adjacent to the container platform while the container platform is at a loading position at which the container receptacle receives the container (see Fig. 3).
Regarding claim 7, Schleinzer teaches the blade platform (12, 18) is configured to rotate while coupled to the container platform (from Fig. 3 to Fig. 4 around axis A) by the locking mechanism from a first position at which the container platform receives the container (Fig. 3) to a second position at which the blades are coupled to a blade actuator prior to rotation of the blades (Fig. 4; see [0025] and end of [0030]).
Issues of operation of “prior to rotation of the blades” is directed to use of the blades and does not structurally define the blade platform, locking mechanism, or the blade structure
Regarding claim 8, Schleinzer teaches the locking mechanism (see [0023] – [0024]) includes a latch (19a, b function as latch) operable between an unlatched position and a latched position (rotation of container, 30, see [0025] determines latched and unlatched position), the latch configured to be actuated from the unlatched position to the latched position to engage a lock feature (32a-c) of the container platform (30) to draw adjacent faces of the blade platform and the container platform together prior to rotation of the blades (see Figs, 3, 4) (Note: the timing of operation of the latching “prior” is directed to function and does not impart a structural element to the latch).
Regarding claim 9, Schleinzer teaches the latch (19a, b) is configured to be actuated from the latched position to the unlatched position to disengage the lock feature (32a-c) of the container platform (30) (rotation of container, 30, see [0025] determines latched and unlatched position).
Regarding claim 10, Schleinzer teaches a blade shield (50) configured to be moved to a clean position adjacent to the blade platform (Fig. 5), the blade shield including a surface sized to at least partially enclose a volume defined by the blade assembly when at the clean position (Fig. 5, [0028] – [0029]), the locking mechanism (see [0023] – [0024]) including a latch (19a, b) configured to lock the blade shield to the blade platform (Fig. 5) (Note: “clean” does not imply any functional operation or element or a claim of structure).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,624,499 in view of Schleinzer (US 20110057062 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed to the same embodiments with figures of the instant application being similar to Figs. 1 – 34 of U.S. Patent No. 10,624,499, however only the means-plus-function language is somewhat different between the Patent (“a sealing assembly configured to seal the blade platform and the vessel”) and instant application (“locking mechanism configured to…”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoare (US 20170196405 A1) teaches a food blending device including: a blending hub; a blending vessel that is removably engagable to the hub; wherein the hub has a seal adapted to engage in an interior surface of the vessel and a clamping mechanism for engaging an exterior of a rim of the vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774